 



Exhibit 10.8
POST PROPERTIES, INC.
EMPLOYEE STOCK PLAN
AS
AMENDED AND RESTATED
AS OF
FEBRUARY 19, 1998

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page   § 1.   BACKGROUND AND PURPOSE     1
  § 2.   DEFINITIONS     1         2.1.    
Affiliate
    1         2.2.    
Board
    1         2.3.    
Change in Control
    1         2.4.    
Code
    2         2.5.    
Committee
    2         2.6.    
Director
    2         2.7.    
Executive Committee Member
    2         2.8.    
Fair Market Value
    2         2.9.    
Insider
    3         2.10.    
ISO
    3         2.11.    
Key Employee
    3         2.12.    
NQO
    3         2.13.    
Option
    3         2.14.    
Option Certificate
    3         2.15.    
Option Price
    4         2.16.    
Original Plan
    4         2.17.    
Parent Corporation
    4         2.18.    
Plan
    4         2.19.    
Post
    4         2.20.    
Restricted Stock
    4         2.21.    
Restricted Stock Certificate
    4         2.22.    
Rule 16b-3
    4         2.23.    
Stock
    4         2.24.    
Subsidiary
    4         2.25.    
Surrendered Shares
    5         2.26.    
Ten Percent Shareholder
    5   § 3.   SHARES RESERVED UNDER PLAN     5   § 4.   EFFECTIVE DATE     6  
§ 5.   COMMITTEE     6   § 6.   ELIGIBILITY     7   § 7.   OPTIONS     7        
7.1.    
Committee Action
    7         7.2.    
$100,000 Limit
    8         7.3.    
Grants to Directors
    9              
(a)     Initial Grant
    9              
(b)     Ongoing Grants
    9              
(c)     Option Certificates
    9         7.4.    
Option Price
    10         7.5.    
Exercise Period
    11         7.6.    
Nontransferability
    11  

 



--------------------------------------------------------------------------------



 



                                      Page         7.7.    
Surrender of Options
    12              
(a)     General Rule
    12              
(b)     Procedure
    12              
(c)     Payment
    12              
(d)     Restrictions
    13   § 8.   RESTRICTED STOCK     14         8.1.    
Committee Action
    14         8.2.    
Conditions
    14              
(a)     Conditions to Issuance of Stock
    14              
(b)     Conditions to Forfeit Stock
    14         8.3.    
Dividends and Voting Rights
    16         8.4.    
Satisfaction of Forfeiture Conditions; Provision for Income and Excise Taxes
    17         8.5.    
Director Stock
    17   § 9.   SECURITIES REGISTRATION     19   § 10.   LIFE OF PLAN     19   §
11.   ADJUSTMENT     20         11.1.    
Capital Structure
    20         11.2.    
Mergers
    21         11.3.    
Fractional Shares
    21   § 12.   SALE OR MERGER OF POST; CHANGE IN CONTROL     22         12.1.
   
Sale or Merger
    22         12.2.    
Change in Control
    23   § 13.   AMENDMENT OR TERMINATION     23   § 14.   MISCELLANEOUS     24
        14.1.    
Shareholder Rights
    24         14.2.    
No Contract of Employment
    25         14.3.    
Withholding
    25         14.4.    
Construction
    25         14.5.    
Other Conditions
    26  

 -ii- 

 



--------------------------------------------------------------------------------



 



1.§
BACKGROUND AND PURPOSE
     The primary purpose of this Plan is to promote the interest of Post through
grants to Key Employees and Directors of Restricted Stock and Options to
purchase Stock in order (1) to attract Key Employees and Directors, (2) to
provide an additional incentive to each Key Employee or Director to work to
increase the value of Stock and (3) to provide each Key Employee or Director
with a stake in the future of Post which corresponds to the stake of each of
Post’s shareholders.
2.§
DEFINITIONS
     2.1. Affiliate — means Post Apartment Homes, L.P., Post Asset Management,
Inc., Post Landscape Services, Inc. and each other organization designated as
such by the Committee, which designation shall be effective and shall terminate
at the Committee’s discretion.
     2.2. Board — means the Board of Directors of Post Properties, Inc.
     2.3. Change in Control — means (1) the acquisition of the power to direct,
or cause the direction of, the management and policies of Post by a person (not
previously possessing such power), acting alone or in conjunction with others,
whether through the ownership of Stock, by contract or otherwise, or (2) the
acquisition, directly or indirectly, of the power to vote more than 20% of the
outstanding Stock by any person or by two or more persons acting together,
except an acquisition from Post or by Post, Post’s management or a Post
sponsored employee benefit plan, where (3) the term “person” means a natural
person, corporation, partnership, joint venture, trust,

 



--------------------------------------------------------------------------------



 



government or instrumentality of a government, and (4) customary agreements with
or between underwriters and selling group members with respect to a bona fide
public offering of Stock shall be disregarded for purposes of this definition.
     2.4. Code — means the Internal Revenue Code of 1986, as amended.
     2.5. Committee — means the Compensation Committee of the Board or, if the
Compensation Committee at any time has less than 2 members or has a member who
fails to come within the definition of a “non-employee director” under
Rule 16b-3 and an “outside director” for purposes of § 162(m) of the Code, a
committee which shall be responsible for the operation and administration of
this Plan and which shall have at least 2 members, where each member shall be
appointed by and shall serve at the pleasure of the Board and shall come within
the definition of a “non-employee director” under Rule 16b-3 and an “outside
director” under § 162(m) of the Code.
     2.6. Director — means any member of the Board who is not an employee of
Post or any Subsidiary or affiliate (as such term is defined in Rule 405 of the
Securities Act of 1933, as amended) of Post.
     2.7. Executive Committee Member — means an officer of Post or any
Subsidiary or Affiliate who is designated as such by the Chairman of the Board
of Directors, which designation shall be effective and shall terminate at the
discretion of the Chairman of the Board of Directors.
     2.8. Fair Market Value — means (1) the closing price on any date for a
share of Stock as reported by The Wall Street Journal under the New York Stock
Exchange Composite Transactions quotation system (or under any successor
quotation system) or, if Stock is no longer traded on the New York Stock
Exchange,

-2-



--------------------------------------------------------------------------------



 



under the quotation system under which such closing price is reported or, if The
Wall Street Journal no longer reports such closing price, such closing price as
reported by a newspaper or trade journal selected by the Committee or, if no
such closing price is available on such date, (2) such closing price as so
reported or so quoted in accordance with § 2.6(1) for the immediately preceding
business day, or, if no newspaper or trade journal reports such closing price or
if no such price quotation is available, (3) the price which the Committee
acting in good faith determines through any reasonable valuation method that a
share of Stock might change hands between a willing buyer and a willing seller,
neither being under any compulsion to buy or to sell and both having reasonable
knowledge of the relevant facts.
     2.9. Insider — means any individual who is subject to Section 16(a) of the
Securities Exchange Act of 1934, as amended.
     2.10. ISO — means an option granted under this Plan to purchase Stock which
is intended to satisfy the requirements of § 422 of the Code.
     2.11. Key Employee — means a full time, salaried employee of Post or any
Subsidiary or any Affiliate who, in the judgment of the Committee acting in its
absolute discretion, is key directly or indirectly to the success of Post.
     2.12. NQO — means an option granted under this Plan to purchase Stock which
is intended to fail to satisfy the requirements of § 422 of the Code.
     2.13. Option — means an ISO or a NQO.
     2.14. Option Certificate — means the written certificate which sets forth
the terms of an Option granted to a Key Employee or Director under § 7 of this
Plan.

-3-



--------------------------------------------------------------------------------



 



     2.15. Option Price — means the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan.
     2.16. Original Plan — means the Post Properties, Inc. Employee Stock Plan
as in effect on February 18, 1998.
     2.17. Parent Corporation — means any corporation which is a parent of Post
within the meaning of § 424(e) of the Code.
     2.18. Plan — means this Post Properties, Inc. Employee Stock Plan, as
amended and restated effective as of February 19, 1998 and as thereafter amended
or, as for any Option or Restricted Stock granted before the effective date of
this Plan, the Original Plan.
     2.19. Post — means Post Properties, Inc., a Georgia corporation, and any
successor to such corporation.
     2.20. Restricted Stock — means Stock granted to a Key Employee or Director
under § 8 of this Plan.
     2.21. Restricted Stock Certificate — means the certificate which sets forth
the terms of a Restricted Stock grant to a Key Employee or Director under § 8 of
this Plan.
     2.22. Rule 16b-3 — means Rule 16b-3 to Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any successor to such rule.
     2.23. Stock — means $.01 par value common stock of Post.
     2.24. Subsidiary — means a corporation which is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of Post.

-4-



--------------------------------------------------------------------------------



 



     2.25. Surrendered Shares — means the shares of Stock described in § 7 which
(in lieu of being purchased) are surrendered for cash or Stock, or for a
combination of cash and Stock, in accordance with § 7.
     2.26. Ten Percent Shareholder — means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of either Post, a
Subsidiary or a Parent Corporation.
3.§
SHARES RESERVED UNDER PLAN
     There shall be 6,000,000 shares of Stock reserved for use under this Plan
(3,500,000 of which shall be carried forward from the Original Plan), but no
more than 550,000 of such 6,000,000 shares shall be available for grants of
Restricted Stock. All such shares of Stock shall be reserved to the extent that
Post deems appropriate from authorized but unissued shares of Stock and from
shares of Stock which have been reacquired by Post. Furthermore, any shares of
Stock subject to an Option which remain unissued after the cancellation,
expiration or exchange of such Option and any shares of Restricted Stock which
are forfeited thereafter shall again become available for use under this Plan,
but any Surrendered Shares which remain unissued after the surrender of an
Option under § 7 and any shares of Stock used to satisfy a withholding
obligation under § 14.3 shall not again become available for use under this
Plan.

-5-



--------------------------------------------------------------------------------



 



4.§
EFFECTIVE DATE
     The effective date of this Plan shall be February 19, 1998, provided the
shareholders of Post (acting at a duly called meeting of such shareholders)
approve such adoption within twelve (12) months of such effective date. Any
Options and Restricted Stock granted under this Plan on or after February 19,
1998 automatically shall be granted subject to such approval. If the
shareholders of Post fail to so approve this Plan, the Original Plan shall
remain in full force and effect.
5.§
COMMITTEE
     This Plan shall be administered by the Committee. The Committee acting in
its absolute discretion shall exercise such powers and take such action as
expressly called for under this Plan and, further, the Committee shall have the
power to interpret this Plan and (subject to § 11, § 12 and § 13) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on Post,
on each affected Key Employee or Director and on each other person directly or
indirectly affected by such action. The Committee shall seek to grant Options
(and any related surrender rights) and to grant Restricted Stock which will
qualify as performance based compensation under § 162 of the Code except where
the Committee deems that Post’s interests when viewed broadly will be better
served by a grant which is free of the conditions required to qualify such grant
as performanced based compensation under § 162(m) of the Code.

-6-



--------------------------------------------------------------------------------



 



6.§
ELIGIBILITY
     Only Key Employees who are employed by Post or a Subsidiary shall be
eligible for the grant of ISOs. Key Employees and Directors shall be eligible
for the grant of NQOs and Restricted Stock under this Plan, but Directors shall
be eligible for grants of NQOs only under § 7.3 and Restricted Stock only under
§ 8.5.
7.§
OPTIONS
     7.1. Committee Action. The Committee acting in its absolute discretion
shall have the right to grant Options to Key Employees under this Plan from time
to time to purchase shares of Stock subject to the following conditions:

  (a)   the Committee shall not grant a new Option in exchange for the
cancellation of an outstanding Option unless the new Option has an Option Price
which is equal to or higher than the Option Price of the outstanding Option,    
(b)   the Committee shall only grant ISOs to Key Employees who are employed by
Post or a Subsidiary, and

-7-



--------------------------------------------------------------------------------



 



  (c)   the Committee shall not grant an Option, or more than one Option,
individually or collectively, to any Key Employee in any calendar year to
purchase more than 100,000 shares of Stock or, if such Key Employee is an
Executive Committee Member in such calendar year, more than 500,000 shares of
Stock; provided, however, that the Committee in 1998 may grant an Option to a
Key Employee to purchase up to 50,000 shares of Stock in addition to the number
described in this § 7.1(c)(1) and § 7.1(c)(2), whichever is applicable, if the
Committee deems such grant as appropriate in light of a reduction in such Key
Employee’s cash compensation for 1998.

Each grant of an Option to a Key Employee shall be evidenced by an Option
Certificate, and each Option Certificate shall set forth whether the Option is
an ISO or a NQO and shall set forth such other terms and conditions of such
grant as the Committee acting in its absolute discretion deems consistent with
the terms of this Plan; however, if the Committee grants an ISO and a NQO to a
Key Employee on the same date, the right of the Key Employee to exercise or
surrender one such Option shall not be conditioned on his or her failure to
exercise or surrender the other such Option. The Committee shall have the right
to grant a NQO and Restricted Stock to a Key Employee at the same time and to
condition the exercise of the NQO on the forfeiture of the Restricted Stock
grant.
     7.2. $100,000 Limit. To the extent that the aggregate Fair Market Value of
Stock (determined as of the date the ISO is granted) with respect to which ISOs
first

-8-



--------------------------------------------------------------------------------



 



become exercisable in any calendar year exceeds $100,000, such Options shall be
treated as NQOs. The Fair Market Value of Stock subject to any other option
(determined as the date such option was granted) which (1) satisfies the
requirements of § 422 of the Code and (2) is granted to a Key Employee under a
plan maintained by Post, a Subsidiary or a Parent Corporation shall be treated
(for purposes of this $100,000 limitation) as if granted under this Plan. The
Committee shall interpret and administer the limitation set forth in this § 7.2
in accordance with § 422(d) of the Code.
     7.3. Grants to Directors.
     (a) Initial Grant. Each Director automatically shall be granted (without
any further action on the part of the Committee) a NQO under this Plan as of the
first day he serves as such to purchase the number of shares of Stock determined
by dividing $10,000 by the Fair Market Value of a share of Stock on the date of
grant and rounding down to the nearest whole number. Such grant shall be made at
an Option Price equal to the Fair Market Value of a share of Stock on the date
of such grant.
     (b) Ongoing Grants. Each Director who is serving as such on December 31 of
each calendar year and who has served as such for more than one full year
automatically shall be granted (without any further action on the part of the
Committee) a NQO under this Plan as of December 31 of such calendar year to
purchase 3,000 shares of Stock. Such grant shall be made at an Option Price
equal to the Fair Market Value of a share of Stock on such date.
     (c) Option Certificates. Each NQO granted under this Plan to a Director
shall be evidenced by an Option Certificate, shall be exercisable in full upon
grant and shall expire 90 days after a Director ceases to serve as such or, if
earlier, on

-9-



--------------------------------------------------------------------------------



 



the tenth anniversary of the date of the grant of the NQO. A NQO granted to a
Director under this Plan shall conform in all other respects to the terms and
conditions of a NQO under this Plan, and no Director shall be eligible to
receive an Option under this Plan except as provided in this § 7.3. A grant of a
NQO to a Director under this § 7.3 is intended to allow such Director to be a
“non-employee director” under Rule 16b-3 and an “outside director” under Section
162(m) of the Code, and all NQOs granted to Directors as well as this § 7.3
shall be construed to effect such intent.
     7.4. Option Price. The Option Price for each share of Stock subject to an
Option which is granted to a Key Employee shall be no less than the Fair Market
Value of a share of Stock on the date the Option is granted; provided, however,
if the Option is an ISO granted to a Key Employee who is a Ten Percent
Shareholder, the Option Price for each share of Stock subject to such ISO shall
be no less than 110% of the Fair Market Value of a share of Stock on the date
such ISO is granted. The Option Price for each share of Stock subject to a NQO
which is granted to a Director shall be determined under § 7.3. The Option Price
shall be payable in full upon the exercise of any Option. At the discretion of
the Committee an Option Certificate can provide for the payment of the Option
Price either in cash, by check or in Stock which previously had been purchased
by the Key Employee or Director and which is acceptable to the Committee or in
any combination of cash, check and such Stock. Any payment made in Stock shall
be treated as equal to the Fair Market Value of such Stock on the date the
properly endorsed certificate for such Stock is delivered to the Committee or
its delegate.

-10-



--------------------------------------------------------------------------------



 



     7.5. Exercise Period. Each Option granted under this Plan to a Key Employee
shall be exercisable in whole or in part at such time or times as set forth in
the related Option Certificate, but no Option Certificate shall make an Option
granted to a Key Employee exercisable on or after the earlier of
     (a) the date such Option is exercised in full, or
     (b) the date which is the fifth anniversary of the date the Option is
granted, if the Option is an ISO and the Key Employee is a Ten Percent
Shareholder on the date the Option is granted, or
     (c) the date which is the tenth anniversary of the date the Option is
granted, if the Option is (a) an NQO or (b) an ISO which is granted to a Key
Employee who is not a Ten Percent Shareholder on the date the Option is granted.
An Option Certificate may provide for the exercise of an Option after the
employment of a Key Employee has terminated for any reason whatsoever, including
death or disability.
     7.6. Nontransferability. Neither an ISO granted under this Plan nor any
related surrender rights under § 7.7 shall be transferable by a Key Employee
other than by will or by the laws of descent and distribution, and any such ISO
and any such surrender rights shall be exercisable during the lifetime of a Key
Employee only by such Key Employee. However, the Committee may allow the
transfer or assignment of an NQO or Restricted Stock if the Committee determines
that such transfer or assignment is consistent with the purpose of this Plan and
can be properly effected at no additional cost to (or burden on) Post to satisfy
any securities law, tax law or other applicable requirements. The person or
persons to whom an Option or any related surrender

-11-



--------------------------------------------------------------------------------



 



rights or any Restricted Stock is transferred under this § 7.6 thereafter shall
be treated as the Key Employee or Director under this Plan.
     7.7. Surrender of Options.
     (a) General Rule. The Committee acting in its absolute discretion may as
part of the grant of an Option in addition grant a Key Employee the right to
surrender such Option in accordance with this § 7.7 in whole or in part in lieu
of the exercise in whole or in part of that Option on any date that

  (1)   the Fair Market Value of the Stock subject to such Option exceeds the
Option Price for such Stock, and     (2)   the Option to purchase such Stock is
otherwise exercisable.

Any surrender right under this § 7.7 shall be set forth in the Option
Certificate for the related Option.
     (b) Procedure. The surrender of an Option in whole or in part shall be
effected under this § 7.7 by the delivery of the Option Certificate to the
Committee (or to its delegate) together with a statement signed by the Key
Employee which specifies the number of shares of Stock as to which the Key
Employee surrenders his or her Option and (at the Key Employee’s option) how he
or she desires payment be made for such Surrendered Shares.
     (c) Payment. A Key Employee in exchange for his or her Surrendered Shares
shall (to the extent consistent with the exemption under Rule 16b-3) receive a
payment in cash or in Stock, or in a combination of cash and Stock, equal in
amount on the date such surrender is effected to the excess of the Fair Market
Value of the Surrendered Shares on such date over the Option Price for the
Surrendered Shares.

-12-



--------------------------------------------------------------------------------



 



The Committee acting in its absolute discretion shall determine the form and
timing of such payment, and the Committee shall have the right (1) to take into
account whatever factors the Committee deems appropriate under the
circumstances, including any written request made by the Key Employee and
delivered to the Committee (or to its delegate) and (2) to forfeit a Key
Employee’s right to payment of cash in lieu of a fractional share of stock if
the Committee deems such forfeiture necessary in order for the surrender of his
or her Option under this § 7 to come within the exemption under Rule 16b-3.
     (d) Restrictions. Any Option Certificate which incorporates a provision to
allow a Key Employee to surrender his or her Option in whole or in part also
shall incorporate such additional restrictions on the exercise or surrender of
such Option as the Committee deems necessary to satisfy the conditions to the
exemption under Rule 16b-3.

-13-



--------------------------------------------------------------------------------



 



8.§
RESTRICTED STOCK
     8.1. Committee Action. The Committee acting in its absolute discretion
shall have the right to grant Restricted Stock to Key Employees under this Plan
from time to time and, further, shall have the right to make new Restricted
Stock grants in exchange for outstanding Restricted Stock grants. Each
Restricted Stock grant shall be evidenced by a Restricted Stock Certificate, and
each Restricted Stock Certificate shall set forth the conditions, if any, under
which Stock will be issued in the name of the Key Employee and the conditions,
if any, under which the Key Employee’s interest in such Stock will become
nonforfeitable.
     8.2. Conditions.
     (a) Conditions to Issuance of Stock. The Committee acting in its absolute
discretion may make the issuance of Restricted Stock in the name of a Key
Employee subject to the satisfaction of one, or more than one, condition which
the Committee deems appropriate under the circumstances and the related
Restricted Stock Certificate shall set forth each such condition and the
deadline for satisfying each such condition. Stock subject to a Restricted Stock
grant shall be issued in the name of a Key Employee only after each such
condition, if any, has been timely satisfied, and any Stock which is so issued
shall be held by Post pending the satisfaction of the forfeiture conditions, if
any, under § 8.2(b) for the related Restricted Stock grant.
     (b) Conditions to Forfeit Stock. The Committee acting in its absolute
discretion may make Restricted Stock which has been issued in the name of Key
Employee under § 8.2(a) subject to one, or more than one, forfeiture condition
which the Committee acting in its absolute discretion deems appropriate under
the circumstances, and the related Restricted Stock Certificate shall set forth
each such forfeiture condition,

-14-



--------------------------------------------------------------------------------



 



if any, and the related deadline, if any, or satisfying each such forfeiture
condition. Stock issued in the name of Key Employee shall be forfeited unless
each such forfeiture condition, if any, has been timely satisfied.

-15-



--------------------------------------------------------------------------------



 



     8.3. Dividends and Voting Rights. If a cash dividend is declared on a share
of Stock issued in the name of a Key Employee under § 8.2(a) before the date
that a Key Employee’s interest in such Stock (1) is forfeited completely under §
8.2(b) or (2) becomes completely nonforfeitable, Post shall pay such cash
dividend directly to such Key Employee. If a Stock dividend is declared on such
a share of Stock during such period, such Stock dividend shall be treated as
part of the grant of the related Restricted Stock, and a Key Employee’s interest
in such Stock dividend shall be forfeited or shall become nonforfeitable at the
same time as the Stock with respect to which the Stock dividend was paid is
forfeited or becomes nonforfeitable. The disposition of each other form of
dividend which is declared on such a share of Stock during such period shall be
made in accordance with such rules as the Committee shall adopt with respect to
each such dividend. A Key Employee also shall have the right to vote the Stock
issued in his or her name during such period.

-16-



--------------------------------------------------------------------------------



 



     8.4. Satisfaction of Forfeiture Conditions; Provision for Income and Excise
Taxes. A share of Stock shall cease to be Restricted Stock at such time as a Key
Employee’s interest in such Stock becomes nonforfeitable under this Plan, and
the certificate representing such share shall be transferred to the Key Employee
as soon as practicable thereafter. The Committee acting in its absolute
discretion shall have the power to authorize and direct the payment of a cash
bonus (or to provide in the terms of the Restricted Stock Certificate for Post
to make such payment) to a Key Employee to pay all, or any portion of, his or
her federal, state and local income and excise tax liability which the Committee
deems attributable to his or her interest in his or her Restricted Stock grant
becoming nonforfeitable and, further, to pay any such tax liability attributable
to such cash bonus.
     8.5. Director Stock. Each Director shall the right to elect to receive
Stock in lieu of cash with respect to all or any part of his or her compensation
services rendered as a Director, and any such election shall be made in writing
and shall be effective as of the date the Director delivers such election to
Post. A Director who has made an election under this § 8.5 may subsequently
amend or revoke such election and any such amendment or revocation shall be made
in writing and shall be effective as of the date the Director delivers such
amendment or revocation to Post. There shall be no limit on the number of
elections which a Director can make or amend or revoke under this § 8.5. The
number of shares of Stock which a Director shall received in lieu of cash shall
be determined by Post by dividing the cash payment which the Director has
elected to receive in the form of Stock by the Fair Market Value of a share of
Stock as of the date the cash compensation otherwise would be payable to the
Director and by

-17-



--------------------------------------------------------------------------------



 



rounding down to the nearest whole share of Stock. The Director shall receive
cash in lieu of any fractional share of Stock under this § 8.5. Post shall have
the right to issue the shares of Stock which a Director receives in lieu of cash
under this § 8.5 subject to a restriction that the Director have no right to
transfer such Stock (except as permissible under Rule 16b-3) for the six month
period which starts on the date the Stock is issued to the Director or to take
such other action as Post deems necessary or appropriate in light of Rule 16b-3.

-18-



--------------------------------------------------------------------------------



 



9.§
SECURITIES REGISTRATION
     Each Option Certificate and Restricted Stock Certificate shall provide
that, upon the receipt of shares of Stock as a result of the surrender or
exercise of an Option or the satisfaction of the forfeiture conditions under a
Restricted Stock Certificate, the Key Employee or Director shall, if so
requested by Post, hold such shares of Stock for investment and not with a view
of resale or distribution to the public and, if so requested by Post, shall
deliver to Post a written statement satisfactory to Post to that effect. As for
Stock issued pursuant to this Plan, Post at its expense shall take such action
as it deems necessary or appropriate to register the original issuance of such
Stock to a Key Employee or Director under the Securities Act of 1933, as
amended, or under any other applicable securities laws or to qualify such Stock
for an exemption under any such laws prior to the issuance of such Stock to a
Key Employee or Director; however, Post shall have no obligation whatsoever to
take any such action in connection with the transfer, assignment, resale or
other disposition of such Stock by a Key Employee or Director.
10.§
LIFE OF PLAN
     No Option or Restricted Stock shall be granted under this Plan on or after
the earlier of

  (3)   July 12, 2003, in which event this Plan otherwise thereafter shall
continue in effect until all outstanding Options have been surrendered or
exercised in full or no longer are exercisable and all Restricted Stock granted
under this Plan

-19-



--------------------------------------------------------------------------------



 



      has been forfeited or the forfeiture conditions on such Stock have been
satisfied in full, or   (4)   the date on which all of the Stock reserved under
§ 3 of this Plan has (as a result of the surrender or exercise of Options
granted under this Plan or the satisfaction of the forfeiture conditions on
Restricted Stock) been issued or no longer is available for use under this Plan,
in which event this Plan also shall terminate on such date.

11.§
ADJUSTMENT
     11.1. Capital Structure. The number of shares of Stock reserved under § 3
of this Plan and the number of shares of Stock subject to Options granted under
this Plan and the Option Price of such Options as well as the number of shares
of Restricted Stock granted under this Plan shall be adjusted by the Committee
in an equitable manner to reflect any change in the capitalization of Post,
including, but not limited to, such changes as stock dividends or stock splits.

-20-



--------------------------------------------------------------------------------



 



     11.2. Mergers. The Committee as part of any corporate transaction described
in § 424(a) of the Code shall have the right to adjust (in any manner which the
Committee in its discretion deems consistent with § 424(a) of the Code) the
number, kind or class (or any combination thereof) of shares of Stock reserved
under § 3 of this Plan. Furthermore, the Committee as part of any corporate
transaction described in § 424(a) of the Code shall have the right to adjust (in
any manner which the Committee in its discretion deems consistent with § 424(a)
of the Code) the number, kind or class (or any combination thereof) of shares of
Stock underlying any Restricted Stock grants previously made under this Plan and
any related grant conditions and forfeiture conditions, and the number, kind or
class (or any combination thereof) of shares subject to Option grants previously
made under this Plan and the related Option Price and for each such Option, and,
further, shall have the right (in any manner which the Committee in its
discretion deems consistent with § 424(a) of the Code) to make Restricted Stock
and Option grants to effect the assumption of, or the substitution for,
restricted stock and stock option grants previously made under this Plan or any
predecessors to this Plan or by any other corporation to the extent that such
corporate transaction calls for such substitution or assumption.
     11.3. Fractional Shares. If any adjustment under this § 11 would create a
fractional share of Stock or a right to acquire a fractional share of Stock,
such fractional share shall be disregarded and the number of shares of Stock
reserved under this Plan and the number subject to any Option grants and
Restricted Stock grants shall be the next lower number of shares of Stock,
rounding all fractions downward. An adjustment

-21-



--------------------------------------------------------------------------------



 



made under this § 11 by the Committee shall be conclusive and binding on all
affected persons.
12.§
SALE OR MERGER OF POST; CHANGE IN CONTROL
     12.1. Sale or Merger. If Post agrees to sell all or substantially all of
its assets for cash or property or for a combination of cash and property or
agrees to any merger, consolidation, reorganization, division or other corporate
transaction in which Stock is converted into another security or into the right
to receive securities or property and such agreement does not provide for the
assumption or substitution of the Options and Restricted Stock granted under
this Plan in accordance with § 11 on a basis that is fair and equitable to
holders of such Options and Restricted Stock as determined by the Board,
(1) each Option granted to a Key Employee at the direction and discretion of the
Board (a) may (subject to such conditions, if any, as the Board deems
appropriate under the circumstances) be canceled unilaterally by Post (i) in
exchange for (A) a transfer to such Key Employee of the number of whole shares
of Stock, if any, which he or she would have received if he or she had the right
to surrender his or her outstanding Option in full under §7.7 of this Plan and
he or she exercised that right on the date set by the Board exclusively for
Stock or (B) the right to exercise his or her outstanding Option in full on any
date before the date as of which the Board unilaterally cancels such Option in
full or, if the exchange described in this § 12.1(a)(i) would result in a
violation of Section 16 of the Securities Exchange Act of 1934, as amended, for
a Key employee, (ii) may be canceled unilaterally by Post after advance written
notice to such Key Employee or (b) may be canceled unilaterally by Post if the
Option Price equals or

-22-



--------------------------------------------------------------------------------



 



exceeds the Fair Market Value of a share of Stock on a date set by the Board,
(2) each Option granted to a Director shall be canceled unilaterally by Post on
a date set by the Board to the extent unexercised on such date after advance
written notice to each affected Director, and (3) the grant conditions, if any,
and forfeiture conditions on all outstanding Restricted Stock grants may be
deemed completely satisfied on the date set by the Board.
     12.2. Change in Control. If there is a Change in Control of Post or a
tender or exchange offer is made for Stock other than by Post, the Board
thereafter shall have the right (1) to take such action with respect to any
unexercised Options granted to Key Employees and any grants of Restricted Stock
which are forfeitable, or all such Options and all such grants of Restricted
Stock, as the Board deems appropriate under the circumstances to protect the
interest of Post in maintaining the integrity of such grants under this Plan,
including following the procedure set forth in § 12.1 for a sale or merger of
Post with respect to such Options and Restricted Stock, and (2) to follow the
procedures for Directors set forth in § 12.1 with respect to any and all
unexercised Options granted to Directors. The Board shall have the right to take
different action under this § 12.2 with respect to different Key Employees or
different groups of Key Employees, as the Board deems appropriate under the
circumstances.
13.§
AMENDMENT OR TERMINATION
     This Plan may be amended by the Board from time to time to the extent that
the Board deems necessary or appropriate; provided, however,

-23-



--------------------------------------------------------------------------------



 



  (5)   no such amendment shall be made absent the approval of the shareholders
of Post required under § 422 of the Code (a) to increase the number of shares of
stock reserved under § 3, or (b) to change the class of employees eligible for
Options or Restricted Stock grants under § 6, and     (6)   no amendment shall
be made to change the terms and conditions of an Option which can be granted to
a Director absent the approval of the shareholders of Post.

Any amendment which specifically applies to NQOs shall not require shareholder
approval. The Board also may suspend the granting of Options and Restricted
Stock under this Plan at any time and may terminate this Plan at any time;
provided, however, the Board shall not have the right unilaterally to modify,
amend or cancel any Restricted Stock grant or Option granted before such
suspension or termination unless (1) the Key Employee or Director consents in
writing to such modification, amendment or cancellation or (2) there is a
dissolution or liquidation of Post or a transaction described in § 11 or § 12 of
this Plan.
14.§
MISCELLANEOUS
     14.1. Shareholder Rights. No Key Employee or Director shall have any rights
as a shareholder of Post as a result of the grant of an Option under this Plan
or his or her exercise or surrender of such Option pending the actual delivery
of the Stock subject to such Option to such Key Employee or Director. Subject to
§ 8.3, a Key

-24-



--------------------------------------------------------------------------------



 



Employee’s rights as a shareholder in the shares of Stock underlying a
Restricted Stock grant which is effective shall be set forth in the related
Restricted Stock Certificate.
     14.2. No Contract of Employment. The grant of an Option or Restricted Stock
to a Key Employee or Director under this Plan shall not constitute a contract of
employment or a right to continue to serve on the Board and shall not confer on
a Key Employee or Director any rights upon his or her termination of employment
or service in addition to those rights, if any, expressly set forth in the
Option Certificate which evidences his or her Option or the Restricted Stock
Certificate related to his or her Restricted Stock.
     14.3. Withholding. The exercise or surrender of any Option granted under
this Plan and the acceptance of a Restricted Stock grant shall constitute a Key
Employee’s full and complete consent to whatever action the Committee deems
necessary to satisfy the federal and state tax withholding requirements, if any,
which the Committee in its discretion deems applicable to such exercise or
surrender or such Restricted Stock. The Committee also shall have the right to
provide in an Option Certificate or Restricted Stock Certificate that a Key
Employee may elect to satisfy federal and state tax withholding requirements
through a reduction in the number of shares of Stock actually transferred to him
or to her under this Plan and, if the Employee is subject to the reporting
requirements under Section 16 of the Securities Exchange Act of 1934, as
amended, any such election and any such reduction shall be effected so as to
satisfy the conditions to the exemption under Rule 16b-3.
     14.4. Construction. This Plan shall be construed under the laws of the
State of Georgia. Any reference to the singular shall include the plural, and
any

-25-



--------------------------------------------------------------------------------



 



reference to the plural shall include the singular. Any reference to a term
defined in § 2 shall include the definition of such term under § 2, and any
reference to a section (§) shall be to a section (§) of this Plan unless
otherwise set forth in such reference.
     14.5. Other Conditions. Each Option Certificate or Restricted Stock
Certificate may require that a Key Employee or Director (as a condition to the
exercise of an Option or a Restricted Stock grant) enter into any agreement or
make such representations prepared by Post, including any agreement which
restricts the transfer of Stock acquired pursuant to the exercise of an Option
or Restricted Stock grant or provides for the repurchase of such Stock by Post
under certain circumstances.
     IN WITNESS WHEREOF, Post Properties, Inc. has caused its duly authorized
officer to execute this Plan to evidence its adoption of this Plan.

            POST PROPERTIES, INC.
      By:   /s/ John A. Williams       Title:  Chairman   Date:  February 19,
1998    

-26-